DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 19 October 2022, in which claims 1, 5, 10, 11, 13, and 22 were amended, claim 16 was canceled, and claim 30 was added.

Terminal Disclaimer
The terminal disclaimer filed on 19 October 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,040,737 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okano et al. (US 2016/0159387).  Okano et al. discloses a steering column assembly (#1) comprising:
(claim 10) a column tube (steering shaft #3);
a column housing (column jacket #4);
a device comprising:
a stop bracket portion (second engagement member #30) including one or more support posts (engagement projections #43);
a spacer portion (first engagement member #27) having one or more through openings (engagement holes #34) for receiving the one or more support posts (#43; paragraphs 0127-0141);
an adjustment subassembly for permitting adjustment of the steering column assembly (#1), and wherein the adjustment subassembly includes a lever (#28; figures 1-3, 6, 7) for putting the column tube (#3) in an unlocked position and actuating the adjustment (steering shaft #3 moves telescopically with column jacket #4; paragraphs 0082-0085);
(claim 30) wherein the spacer portion (#27) includes a rearward facing tongue portion (engagement portions #37) extending therefrom and wherein the tongue portion includes a slot (receiving slot formed by portions #37A, 37B, and 37C; figures 2-4, 6, 7) adapted for receiving at least a portion (upper jacket #16) of the steering column assembly (#1) during telescope adjustment of the steering column assembly, and wherein the slot terminates at one end at a contact portion (any portion of tongue portion that contact another component) of the tongue portion (figures 2-4, 6, 7; paragraphs 0104, 0108, 0133).

Claim(s) 10, 22, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blättler (US 9,738,303).  Blättler discloses a steering column assembly (#4) comprising:
(claim 10) a column tube (first component #14);
a column housing (second component #15);
a device comprising:
a stop bracket portion (locking part #3) including one or more support posts (locking tooth #10; figures 2, 4, 5);
a spacer portion (tab portion #22) having one or more through openings (apertures #28) for receiving the one or more support posts (#10; figures 6-8; columns 7-11);
an adjustment subassembly for permitting adjustment of the steering column assembly (#4), and wherein the adjustment subassembly includes a lever (not shown; column 7, lines 35-39; column 10, lines 58-63) for putting the column tube (#14) in an unlocked position and actuating the adjustment (figures 6-8; column 7);
(claim 22) wherein the stop bracket portion (#3) includes a pair of opposing side wall portions (opposing sides of #3) adapted to fit within an axial slot of the column housing (#15; figure 1) and guide longitudinal adjustment of the column tube (14; columns 8-11);
(claim 30) wherein the spacer portion (#22) includes a rearward facing tongue portion (portion including openings #32) extending therefrom and wherein the tongue portion includes a slot (openings #32) adapted for receiving at least a portion (hooks #23) of the steering column assembly (#4) during telescope adjustment of the steering column assembly, and wherein the slot terminates at one end at a contact portion (any portion of tongue portion that contact another component) of the tongue portion (figures 1, 6-8; column 7, line 55-column 8, line 11).

Allowable Subject Matter
Claims 1-5, 8, 9, 18, 19, 23-25, 27, and 29 are allowed.
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 19 October 2022 have been fully considered but they are not persuasive. In regards to page 6 and claim 10, Applicant has broadened the scope of the device set forth in the original preceding claim 1, and Examiner has formulated new prior art rejections based on this amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614